Title: To James Madison from Caesar A. Rodney, 7 June 1810
From: Rodney, Caesar A.
To: Madison, James


My Dear Sir,
Wilmington June 7. 1810.
The delicate situation of Mrs. Rodney at the death of her father compelled me to return home & has since detained me. She was however confined the evening before last & has presented me a daughter. In a few days I trust she will be in a situation to leave, and I shall promptly repair to Washington. Private business of considerable consequence, & of a pressing nature in Philadelphia will claim a moments attention. This would have been transacted before, but I could not leave home. In the course of next week I shall certainly see you, & sooner if possible.
The merchants of Philada. who are generally considered the most prudent and cautious, have, since the non-intercourse expired, sent out more ships with the most valuable cargoes, than perhaps ever passed down the Delaware within the same period of time. The experiment will be fairly made, between an embargo, & a free trade as it has been improperly termed. Much I fear that the rash adventurers will be taught a dear lesson. The cargo of one ship (Woodrop Simms) was valued at half a million of dollars. A large fleet of them lay at New-Castle for several weeks waiting for orders. Their owners were uncertain whether they would permit them to sail, or not. They at len[g]th directed their departure.
I regret extremely that Mr. Gallatin has been obliged to leave you for any time, but flatter myself that he will not be detained long, by his private affairs. With great esteem & respect I remain Dear Sir, Yours Truly & affectionately
C. A. Rodney
